     Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 1 of 23




                                                                                                             FILED
Name:
                1'7·+e-,Vek1 ()-. PeflU Je r
            ....:.>                                                                               tl S. Ol{~T
                                                                                                        .. 1\.. . !\ 1f'·f·
                                                                                                                  0
                                                                                                                       ~.,,. f:f11lRT
                                                                                                                          ._.I--.,·"'--'


Address: ,;ltJ C/9 W 47oOS            C -ll'f- ,
Telephone: ·7;fjL o l?S t) I LL c:/ J-j- e3 o/- / J... Cf                                         ZOl9 NOV 20 P               ti: t        3
            f}o)-:lo5-t3D3                                                                           D!STHICT OF U"fi\H



                        IN THE UNITED ST ATES DISTRICT COURT                                                   RECEIVED CLERK
                       DISTRICT OF UTAH               ,Sq
                                             /f lei J<~ DIVISION
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _OCT 2 5 2019
                                                                                                             U.S. DISTRICT COURT

       Plaintiff,   s-f-e v e/Vl 6 . Pe'O lw .
                                                                           COMPLAINT
v.
                    101 {'1 (A) Y. 7oo .r    :
                                                  C   11 '(
                                                                          Case: 2:19-cv-00821
                    7 /1-t LO ((.Jt//Ll..tf u-f-                          Assigned To : Jenkins, Bruce S.
                                          8 lf/ J..'1                     Assign. Date : 10/25/2019
                                                                          Description: Pegler v. Doug Smith Subaru


                       oou .s Y'11'1f1 £'" kct ru.:
                              e>i
                                                                        ·- 14c-J-i v )'\ c --J~ I"'- e.. vi hf
       Defendant(s).   Sul J W f\ td'vt ~+                                 ..s.· cl 1-u Y'l1. e, /;l ti{ j' ·e ( s
                       IJm e: vi"< cu1 f:a /11(   u+- 6 Y-o o s

                                         A. JURISDICTION

This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended, for
employment discrimination. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
2000e(5). Equitable and other relief are also sought under 42 U.S .C. § 2000e(5)(g). Jurisdiction is
also based on 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. §§ 1981 et seq. Where employment
discrimination based upon age is alleged, jurisdiction is conferred by 29 U.S.C. §§ 626(c)(l) and
appropriate relief is also sought.


                                              B. PARTIES

1.     Name of plaintiff:
       Present mailing address:
                                           d--0 9q      l/l)        <-t 7 () () ..\
                                           ·-/1/-y     l.. 0 fl j     J I Ll If-- u-J--
                                                                                      cf'f/ L 9
     Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 2 of 23




2.    Name of first defendant:
      Present mailing address or
      business location:




3.    Name of second defendant:
      Present mailing address or
      business location:




4.    Name of third defendant:
      Present mailing address or
      business location:




      (Use additional sheets if necessary.)


                                   C. NATURE OF CASE

1.    The address at which I sought employment or was employed by the defendant(s) is:
                 5o/      w     Mcto/I S:-+-
                1h111-t1~/c Q,~ Aa /:-        u-1- Bf ooJ

2.    The discriminatory acts occurred on or about:

                                     .5'c,t}:f-e/·~ b-~e,y   I/, d. cJ I~ avrid S"f>r:J/r1/wr 6-t?~ J-.o 17 ../-+i1"1J""Jlt
                                     (Month, Day, Year)                         S.-e t1e-1+1 ~-- I 2 1 )._ 0 I 'f:,
3.    I filed charges with the Anti Discrimination Division of the Utah State Industrial
      Commission regarding the defendant's discriminatory conduct on or about:


                                     (Month, Day, Year)
     Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 3 of 23




4.     I filed charges with the Equal Employment Opportunity Commission regarding the
      defendant's discriminatory conduct on or about:


                                      (Month, Day, Year)

5.    The Equal Employment Opportunity Commission sent the attached "Notice of Right to Sue"
      which I received on:

                                      (Month, Day, Year)

      (Please attach the "Notice of Right to Sue" to this complaint.)


6.    The discriminatory acts that are the basis of this suit are:

             a.CJ             Failure to employ me
             b.D              Failure to promote me
              c.   GZl        Termination of my employment
              d.0             Demotion
              e.D             Denied equal pay/work
              f. D            Sexual harassment
              g. [VJ          General harassment
              h.   [VJ        Other acts (Be specific: Attach an additional sheet if necessary)
                               f<i e'fc(, / ,·-f /o VJ


7.    Defendant's conduct is discriminatory with respect to:

              a.D             my race                    d.   DZJ      my religion
              b.CJ            my color                   e.   Ci7J     my national origin
              c.D             my sex                     f.   [iZJ     my age


8.    I believe that the defendant is still committing these acts against me.
                                                     N )A       /lro   Io nff~   ·+Alve_
              _D_yes           Ono

                                    D. CAUSE OF ACTION

1.    I allege that the defendant has discriminated against me and that the following facts form the
     Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 4 of 23




     basis for my allegations:

     a.      (1)     Count I:    0 IJ ( y   J   l!Vt 11   t+o Vf   ()   c:f'/o Vl   becq,1i1C   d   Vhf (le../   '.j 0 •1
             (2)     Supporting Facts: (Describe exactly what each defendant did or did not do.
                     State the facts clearly, in your own words without citing any legal
                     authority. Use additional sheets if necessary.)

                                                  J4 f-+A-C kecL


     b.      (1)

             (2)     Supporting Facts:




                                            E. INJURY

1.   How"have you been injured by the actions of the defendant(s)?




                                  F. REQUEST FOR RELIEF

2.   I believe I am entitled to the following relief:
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 5 of 23



Enclosed
EEOC original right to sue
EEOC charge of discrimination
Letter to Mike Smith (son of Doug Smith), written approximately January/February 2018 ~·,·--._
Social security incomes                                               /4- J J ti-,· tJ ~.·t. -pvi-c TJ
                                                                                        f,
                                                                        S v f f' 7 " YI J



                                                                                        --
Doug Smith Subaru Managers' names                                      fl J hote-fvl/f- rno{f,,
Derrick Schwendiman                                                     c"1 q vi·-fl·c,ch'o n
Rich Green
John Cassel
                                                                            ....;
                                                                                  WJ:Vl,) "I/ \-
        Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 6 of 23
                          Ac-H 0 n
~, C0tvS·e o F
Count 1: Action was taken against me because of my religion

Count 2: Action was taken against me because of my disability

Supporting Facts                               l/{u-S
I was fired on or about September 12, 2018. I told managers Derrick and John on September 11,
2018, that an anti-Semitic, anti-liberal Google review by Johnathan Coyne, who had been in the
dealership 10 months prior, was the reason I was fired the next day, l;?ecause Manager Rich
Green had to sign off on it. I told Derrick and John that other than@presence in the
dealership, the review was fictitious. I immediately told Rich Green the customer was unstable
and would be calling him (Green). 2 hours later@'called Rich, and Rich told me the customer
was a crank, and that I should forget about it.

On September 12, 2018, Rich said he vaguely remembered something about the incident, but he
agreed I should be fired. Management never accused me of not being truthful in the year I was
there. If you ask the sales force, they will tell you I am as open as a book. I was hurt and stunned,
and it made me realize over the next several months, that something was amiss.
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 7 of 23



Derrick hired me in July 2017. I told him I had been on social security disability for 10 years.
Sleep apnea was one of my conditions. I worked three months travelling from Taylorsville to
Provo to work at a large dealership that required tremendous hours. We agreed on a schedule to
work five days from 2-9pm and 8:30am-7pm Saturdays. The other salespeople worked one
double shift per week during a five day work week. At the beginning of March 2018, Rich and
John told me I had to take a day off each week. In February 2018, I came in second in sales.
Considering the other salespeople had years of customers to draw from, this was quite an
accomplishment. I lost approximately 30 hours of allowed selling time per month. I also lost
deals from customers I had assured I would be there every day, because many Subaru buyers
shop and come back months later to make their purchase. In June 2018 I came in second again,
despite the disadvantages.
                                     o vrfmud
       Case 2:19-cv-00821-CW-DBP Document    r
                                          4 Filed 11/20/19 Page 8 of 23



When I started, 10 salespeople who were members of the Church of Jesus Christ of Latter-Day
Saints (LDS Church) made up the entire sales force. I told Derrick when he hired me that over 40
years ago I had worked for Ballard-Wade, a dealership that has strong ties to the LDS Church.
Management hired two salespeople shortly after me who were native Ut~hns, and who I would
have guessed were LDS, but who actually weren't. That question earl.The asked during the hiring
process. Five LDS~!ilespeople- ages 18, 21, two in their ~~;;~nd one in his fifties, were hired
after me, the Igftour'"'of them in the spring or summer 201 o. N~other salespeople were hired
while I was there. When I left, only one of the non-LDS native Utahns remained, and everybody
else was LDS. There are four Subaru dealerships in the Salt Lake/Utah County area, and Subaru
is a very desirable product to want to sell.
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 9 of 23



Around September 2017, I was helping locate cars with misplaced keys outside in the dark right
before closing time with a few customers in the showroom. By hitting the red button on the
misplaced keys, I would locate the correct car from its beep. I walked from the back lot towards
the showroom. I heard a faint sound responding to a red button I had pushed, but I couldn't yet
determine that the car making the sound was next to the showroom. Blaine Brady, a salesperson,
came charging (while with customers) out of the showroom, until he was toe to toe with me
screaming like a baseball manager yelling at an umpire. I didn't know what to do. He was of the
top salespeople and had worked there for six years, and I didn't want to get fired. I walked to the
back lot where I had been trying to match misplaced keys with their respective cars. Another
salesperson came over. I had tears in my eyes, and I explained that I wanted to stand up for
myself and didn't know what to do. I had been to the HR"fneeting where it was explained that
harassment would not be tolerated. I decided to send a text message to Rich Gree1}and tell him
what had happened. I didn't want to see him in the showroom. The next day B.B. apologized.
Approximately two months later, B.B. began screaming at me on a very busy Saturday while he
was showing a car to a couple next to the showroom after I had told him I had just sold that car.
He told me I should have put a "sold" sticker on, but I hadn't because these stickers are only put
on incoming cars. After I delivered the car, I went to general manager Frank Smith and told him
about both incidents, and I wanted to find the HR lady, but I didn't know that she was Frank's
wife. Frank said he would handle it with manager Derrick Schwendiman on the following
Monday. B.B. apologized the next week. Derrick was gone that week, however, so Frank
discussed the matter with Rich Green. Rich retaliated the rest of the time I worked there: he
subtly made it difficult for me to finalize deals wherever he could. If there were negotiations, I
often told customers to come back when another manager was there - sometimes they would. I
would need access to py-prospects and sales at the dealership to list the many examples of this.
                      (Y\   j-"                                         1-/-v yn t1t11   fPf.J c v IC<-)

                                                                          .{3/tJ.t~~( Bro,clf-
        Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 10 of 23


 Ju fla ¥'/- 1 >t ~ F1t-c:1 J Co vrhn ved..
Treated Differently Than Other Salesmen

       John Cassell told me in confidence at the Brio restaurant in Murray (I believe in May 2018) he
could not believe why salesperson Tami Baum was allowed to continue working at Dough Smith Subaru.
He said he had to be nice to her and not let his bad feelings show because of his position. Most of the
sales force knew of her "trickiness". She interfered with salesmen and broke rules constantly. Rich
Green protected her job until everything exploded over her falsifying her hours over a long stretch of
time. General Manager Frank Smith got involved and she was suspended for 3 months. An example of
Rich Green protecting her is giving her 6 house deals at the end of the month (approximately~t /11 ltf
2018). Mike Brown and Craig Tedesco, two salesmen there, showed me 3 packets of delivery on her
desk. Mike said she had 3 the day before also. The sales are logged daily. There was no record of her
selling those cars that she delivered and received credit.

        I got fired for a review about an incident 10 months prior and Tami gets a suspension   fro{[; any
incidents which the sales force can verify.

        Blaine Brady keeps his job over two harassments. The Doug Smith Autoplex holds a meeting
telling employees harassment will not be tolerated making everyone aware of what harassment curtails.
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 11 of 23



In early September, before I was fired, I sold a 2009 Subaru Forester at a very large profit. A
couple was purchasing the car for their daughter. While finalizing the sale, the husband, who was
a doctor, needed to leave for an appointment. The wife could not finalize the sale alone, since she
didn't have a job. We had to wait about two hours for the husband to return. Rich and John sat
with the wife and talked about LDS Church-related issues. In my year working there, I had never
seen managers take the time to sit at the sales desk with customers for two hours. I felt foolish
and thought they were protecting their profit. After my termination, I wondered if hlld at that
time already decided to fire me. I believe I was fired because I am not a member of the LDS
Church.
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 12 of 23



I have been retaliated and discriminated against by Doug Smith Subaru (DSS) managers. Rich
constantly told me Utah county people were different (I never heard that said to another
salesperson in the relatively small showroom), without offering a reason or telling me how to
deal with it. He was subtly telling me I didn't belong. He repeatedly told me that he never would
have hired me with the schedule I had received from Derrick, which is why he insisted that w~
change it and add a day off each week. Rich always attempted to sneak the product "Etch" into
my deals after I had told my customers there were no additional charges, which undermined my
credibility and DSS's credibility. While leaving a Saturday sales meeting in 2018, John and I had
a meeting about the finance managers' high success in selling expensive extended warranties.
John told me how payments were manipulated. I was astonished. I told him that I thought that
practice had been stopped because 20 years ago, most attorney generals in the country had
outlawed it. After the conversation with John, Rich made it even harder for me to make deals. He
made subtle attempts to get me to quit, which didn't work, because I was not a part of the LDS
club. I do not believe that Utah County people are different. My wife of 43 years grew up a mile
away from DSS. Her brother still lives in the same house, and I sold his son a Subaru Forester.
Mt   {Al I { e. QM J lo r o+ lt ~¥' - t n - I a. vv e, f < '- IJ S ,

                                                                           ·if' J:."'y f'/I{ tw~J     I   W

                                                                        ti, )c<Z   J m ;/''         I eIfe<
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 13 of 23



I had been in the automobile business for many years. I sold cars from 1974 to 1981. I was a
sales manager, general manager, and finance manager after that. I have had to learn a new
automobile market with online pricing and many other avenues available to customers. There
was a learning curve. I was told by DSS top sales~e with 12 years of experience that
normally that learning curve takes a year.      VV\ CYt ""-

Derrick gave me a parting shot by telling me Subaru of America would hear about the Google
review. Managers and salespeople from other Subaru dealers communicate. A year at DSS
wasted. I tried telling two non-Subaru auto dealers I wanted to work for what happened. I got
turned down after feeling like I would get hired. Good dealers don't take risks when hiring. My
reputation was hit. The top salesperson at Doug Smith Subaru has been making 6 figures for a
long time. I was second to him twice in a short time and still getting my feet wet.
      Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 14 of 23



I seek a 20% increase on my monthly average sales for 2018 for one year and an additional 20%
for a second year. I seek punitive damages to be decided by the court and jury.
        Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 15 of 23
               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             Phoenix District Office
                                                                        3300 N. Central Avenue, Suite 690
                                                                                  Phoenix, AZ 85012-2504
                                                                 Intake Information Group: (800) 669-4000
                                                            Intake Information Group TTY: (800) 669-6820
                                                                      Phoenix Status Line: (602) 640-5000
                                                                                      TTY (602) 640-5072
                                                                                      FAX (602) 640-5071



Steven Pegler
2099 W. 4700 S.
Taylorsville, UT 84129

Subject:   Dismissal of Charge
Charge Number: 540-2019-02336

Dear Mr. Pegler:

The purpose of this letter is to inform you that the EEOC has concluded its investigation
of the above-referenced charge of employment discrimination. After reviewing the
information in the file including the information you submitted, the EEOC does not
believe that additional investigation would result in our finding a violation.

The EEOC has terminated its investigation into your allegations. While we fully
understand that the parties to a charge often have very firm views that the available
evidence supports their respective positions, our final determinations must comport with
our interpretation of the available evidence and the laws we enforce. This letter and the
enclosed documents will dismiss your case and no further action will be taken by the
EEOC.

Enclosed is your Dismissal and Notice of Right to Sue. The Dismissal and Notice will
explain your right to pursue the matter in court. If you want to pursue your charge, you
may do so on your own by filing in Federal District Court within 90-days from the date
that delivery of the Notice was attempted at your last known address of record or 90
days of receipt of the Notice, whichever is earlier. If you do not file a lawsuit within the
required 90-day period, your right to file a lawsuit in this matter will expire and cannot be
restored by EEOC.

If you have any questions, please feel free to contact me at (602) 640-5028.



      Jiii. 3 1 2019
Date

Cc:
                        Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 16 of 23
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Steven Pegler                                                                 From:     Phoenix District Office
        2099 w. 4700 s.                                                                         3300 North Central Ave
        Taylorsville, UT 84129                                                                  Suite 690
                                                                                                Phoenix, AZ 85012



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.l(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Jeremy A. Yubeta,
540-2019-02336                                  Enforcement Supervisor                                                (602) 640-5028
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       IJ[]      The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.



                                                                                                                          JUL 3 1 2019
 Enclosures(s)                                                                                                               (Date Mailed)
                                                                -   District Director
 cc:
           Tiffany Velez
           Human Resources
           Doug Smith Autoplex
           501 West Main
           American Fork, UT 84003
               Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 17 of 23
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some co.urts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 18 of 23



 EtOC Fmm 5 (11/09)

                      CHARGE OF DISCRIMINATION                                                           Charge Presented To:   Agency(les) Charge No(s):
            This fom1 fs alfe<:ted by the Privacy Act or 1974 See enclosed Privacy Act
                   Statement and other Information before complellng thfG fonn.
                                                                                                            D FEPA
                                                                                                            IK] EEOC               540·2019-02336
                                                    Utah Anti-Discrimination & Labor Division
                      ~~~~~~~~~~~~~~~~--~~~~~~~~~~~~~~~~
                                                                                                                                               and EEOC
                                                                         State or local Agency, If any



   I was discharged on or about September 12,201 Bul3hig an inaccurate Google review as an excuse by
   a customer I had 10 months prior to the review. It was ftctious and I had told Rich Green about this
   customer at the time. He referred to me as a fat Jewish bald liberal guy and because I still saw
   reviews he complained about the whole dealership and management 6 months after I was fired.
   I believe I have been retaliated against for complaining about Brady and discriminated against due to


                                              -
   my religion, Jewish and my national origin, in violation of Title VII of the Civil Rights Act of 1964, as
   amended. I believe I have been discriminated against due to my age in violation of the Age
   Discrimination .m Employment Act of 1967, as amended. I believe I have been discriminated against
   in violation of the Americans with Disabilities Act of 1990, as amended.




      I want this charge med \'lilh both the EEOC and the State or local Agency, if any. I NOT ARY - When necessary for Slats and Local Agency Req1,1/rements
     will advise the agencies if I change my address or phone number and I >Mii
     cooperate fully wilh them in the processing of my charge in accordance w!lh their
i...;...pr_oc_ed_u_re_s._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--t I swear or affirm that I have read the above charge and lhat it Is true to
      I declare under penalty or perjury that the above Is true and correct.               the best of my knowledge, Information and ballet
                                                                                             SIGNATURE OF COMPLAINANT


                                                                                             SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

 JjJ Jr(    aqJ Q'~ --~~~----
            Oate
                                                                                             (manlh, day, year)
                  Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 19 of 23



EEOC Fo1m !>(11i09J
                                                                                                                  "19 ? - 3 14=19
                      CHARGE OF DISCRIMINATION                                                                    Charge Presented   To:          Agency(ies) Charge No(s);
            This form IS< alfected by the Privacy Act of 1974. See enclosed Privacy Act
                   Stalement and other Information before completing this lonn.
                                                                                                                    D FEPA
                                                                                                                    [K] EEOC                         540-2019-02336
                                                          Utah Antl-DiscrimJnatlon & Labor Division                                                               and EEOC
                                                                                 State or lix;al Agoncy, If any
Name (lnclicata Mr, Ms.. Mrs.)                                                                                            Home Phone (Incl. Area Code)          Date cl Birth
 Steven Pegler                                                                                                               (801) 205-1303                       1952
Stmet Addres~                                                                           Cily, Slate and ZtP Coda
2099 W. 4700 S., Taylorsville, UT 64129
Named Is the Employer, Labor Organlzallon, Employment Agency, Apprenticeship Commlllee, or State or Local Government Agency That t Believe
Discriminated Against Me or Others. (If moro than two, I/st under PARTICULARS below.)
Name                                                                                                                      No. Employoos. Memtws     Phone No. (Include Area Code}

DOUG SMITH SUBARU                                                                                                             15-100                     (801) 847-1048
                                                                                                                                           -
Street Address
501 W. Main St., American Fork, UT 84003         -                                      City, Stale and ZJP Code



DISCRIMINATION BASED ON (Check appropriate bpx(as).)                                                                             OATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                       Earliest              Latest
  D       RACE        D      COLOR          D            SEX        [ ] ] RELtGION            J]J NATIONAL ORIGIN                                             09-12-2018
   00            RETALIATION       lKI     AGE           [K] DISABILITY                 D        GENETIC INFORMATION
                 D     OTHER (Specify)                                                                                                     D      CONTINUING ACTION

THE PARTICULARS ARI: (If additional paper Is needed, attach extra sheel(s)I:
  I began working at Respondent in late July 2017 as a salesman.
  When I began working at Respondent I told manager Derrick Schwendiman about my medical
  condition, how it exhausted me but that I still wanted a job there.
  He hired me and gave me a schedule that gave me as many hours as everyone else (by not having a
  day off).
  On or about March 1, 2018 they reduced my schedule by one 7 hour shift a week.
  In or around September 2017 salesman Blaine Brady became aggressive with me and got in my face.
  I complained about this to sales manager Rich Green. Then, in or around October or November 2017,
  after explaining that a car had already been sold, Brady became aggressive with me again.
  As I went to Human Resources to report Brady I was met by General Manager Frank Smith. He said
  he would handle the complaint. So, I told him what happened both times with Brady and Rich Green.
  Smith reprimanded Green who made Brady apologize to me. However, after this, Green made It
  difficult for me to close deals.
  During my tenure Rich Green constantly told me that Utah County people are different (implying that
  I am not Mormon nor am I as conservative as locals who live in the County),

I want this charge flied v.ilh both the EEOC and the Slate or local Agency, If any. I                 NOTARY - Whan necesssry for Stale anri /.ocal Agoncy Requlromonts
will advise the agencies if I change my address or phone number and I wHI
cooperate fully with lhem In the processing of my charge In accordance with thelr
procedures.                                                                                           I swear or affirm that I have read the above charge and that II is true to
I declare under penally of perju1y that the above Is true and correct.                                the best of my knowledge, lnronnatlon and belief.
                                                                                                      S!GNATURE OF COMPLAINANT




J Jh.e. J.. 9tJ.. 019
            Date
                                          .........   ~
                                                      Charging Party Slgnaturo
                                                                                                      SUBSCRIBl:O ANO SWORN TO BEFORE ME THIS DATE
                                                                                                      (month, day, y&ar)
         Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 20 of 23



Mike Smith

Your management team at Doug Smith Subaru has soiled my reputation. Subaru of America accepts the
Google review by Johnathan Coyne because your team failed to investigate it. A review written recently
about a visit over 10 months ago-not 2 weeks ago as suggested by your team. A fictitious one.
                                    '
I will have a difficult time using my employment with you as a reference. People I worked with at the
AutoPlex will doubt my integrity.

Networking with them will be hard. At 66 years old it will be harder.

It is ironic that your management team implies that they are protecting Subaru of America and Doug
Smith Subaru when they encourage their employees (And especially their managers) to mislead and
deceive their customers.

There is proof for everything I am going to tell you.

Enclosed: Federal Trade Commission Act Section 5 Unfair or Deceptive Acts or Practices

I have witnessed the following and/or been told by one of your management team.

1 Under Allowing

This practice happens when the salesperson and customer agree on a price to purchase a vehicle.

The salesperson has it appraised. He then goes back to the customer and tells him a value less than the
appraisal. If the customer accepts the difference it goes into the profit. Many monthly bonuses are
issued by management to encourage this deception.

2 Etch

This is produced by a company to pay the customer if his vehicle is stolen and not recovered in a timely
manner before he settles with his insurance. A relatively small amount with stipulations.

The dealership charges $200. It is added as a normal fee when purchasing a vehicle. I always crossed it
out and received a lot of static from management. Finance makes a high amount on it.

Most people accept it as a legitimate charge much like a doctor bill.

3 Manipulation of payments and Aftermarket Sales

A customer goes into the Finance Office with approximate payments. Items are offered to protect the
vehicle e.g. paint sealant, fabric sealant and additional warranties. A smaller increase in the payment is
offered which by itself would not cover the cost of the product. The interest rate is played with to adjust
it. In addition, people with low credit scores and new finance buyers seem to usually by everything.

Google Review

If anyone reading this review written about 10 months after the event cannot conclude it is Anti-Semitic
and Anti-Liberal from an antagonistic person, re-read It!

After the test drive I went to manager Rich Green and explained what had happened. Jonathan called
Rich that day and Rich told me not to worry about it the customer was not a nice person to para phrase.
       Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 21 of 23



The day I was fired Rich said he vaguely remembered a call about 10 months go about it. The other two
managers told me about the review before closing the night before being let go. I explained how long
ago it happened and that Rich had spoken with him. "How do we know it didn't happen recently?'
explained John in an animated voice. I told them they have known me for over a year that they wouldn't
believe me hurt big time. I lost all respect for both of them. I previously held John in the highest esteem.
Five minutes later I w2as leaving and the two of them were laughing in John's office so help me God All
serious and hell fire with me then as if it meant nothing.

Knowledge of a person named Dave Ramsey saying not to ever lease a car came from Jonathan. I never
heard of him at that time and quickly forgot the name after that. I told him I disagree because
sometimes it's the option for certain people. Jonathan got belligerent. We went back to the dealership.
Management never investigated it.

I have given my heart and soul to this job. I have always put the dealership first. It's the first thing I was
taught over 40 years ago. I have been patient and treated all my customers with the utmost respect.

I have dealt with harassment. Bullying is one of them. The first time it happened I immediately reported
it to Rich. He got it to stop. I didn't report it to Human Resources because the salesperson has been
there a long time. The night it happened I went back where the cars are kept. I couldn't help having
tears. A fight would have gotten me fired. I needed the job. There is a witness that consoled me that
night and still works there. Awhile later another incident occurred with the same person. This time I
sensed I was being baited and a blow up would happen. I went to Frank Smith to find the woman that
handled HR not knowing it was Frank's wife. Frank handled it and laid into Rich and the bully. I have
been badgered by Rich since then. Biggest way has been in the difficulty doing deals and deals THAT
weren't made because of him. Many of the customers I had come back when a different manager was
on and made the deal.

I have had other harassment - disabilities age religion unfair treatment and not being from Utah County
a reference you can figure out.

I want to apply to another Subaru dealership. How can I? How can I seek other opportunities and tell
them I was fired?
                     Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 22 of 23


    BENEFICIARY'S NAME: LANAE PEGLER
   Your Social Security benefits will increase gy.,..2.8% in.2019 necause of a rise in the cost of
   living. You can use this letter as proof of your benefit amount if you need to apply for food,
   rent, or energy assistance. You can also use it to apply for bank loans or for other business.
   Keep this letter with your important financial records.

    How Much Will I Get And When?
    • Your monthly amount (before deductions) is                                          $554.50
    • The amount we deduct for Medicare Medical Insurance is                              $137.50     ;\I

      (Ifoyou did not have Medicare as·ofNevem.Q.eI.l6, 2018,
      or if someone else pays your premium, we show $0.00.)
f----'Plre-amount-we-deducH'oryourMedicare Prescription -Brug-Plan-is---              -    $2@.QQ.-   '
      (We will notify you if the amount changes in 2019. If you did not elect
      withholding as of November 1, 2018, we show $0.00.)
    • The amount we deduct for voluntary Federal tax withholding is                         $QJm
      (If you did not elect voluntary tax withholding as of
      November 16, 2018, we show $0.00.)                                                              1
    • After we take any other deductions, you will receive                                $391.00
    on or about January 9, 2019.
                 ~            .,,,   ""'
   If ybu disagree with any of. these amounts, you must write to us within 60 days from the           .
                                                                                                      ~
   date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.            .
                                                                                                      ~·



   We would be happy to review the amounts.

   If you receive a paper check and want to switch to an electronic payment, please visj.t the
   Department of the Treasury's Go Direct website at www.godirect.org online.
                                                                                                      f
   What HI Have Questions?                                                                            •
   • Visit our website at ww1».•.aocialsecurity.gov
   •Call us toll-free at 1-800-7.'72-1213(TTY1-800-325-0778)
   • Contact your nearest Social Security office
                                                                 Case 2:19-cv-00821-CW-DBP Document 4 Filed 11/20/19 Page 23 of 23

     -  ~
        LJ
                                                                                                                                               .,
                                                                                                                                               ~

                                                                         Your New Benefit Amount

                                                                                                                                               ,~~---
                                      '
                                   ~-J
                                     A
                               ~    : ~1
                                                                                                                                                    .,


~
...~·
               .                      • BENEFICIARY'S NAME: STEVEN G PEGLER
                                     •l
                                      .
                                      ...
                                            Your Social Security benefits will increase by 2.8% in 2019 because of a rise in the cost of
                                            living. You can use this letter as proof of your benefit amount if you need to apply for food,
       .......                              rent, or energy assistance. You can also use it to apply for bank loans or for other business.
~~--­
:~~:~
                                            Keep this letter with your important :financial records.
( ; . . _ ..       ......'!.


'··~~..
"'J                  How Much Will I Get And When?
it'~                   ,.e.<'
                                      J
 ~~j~r:              • Your monthly amount (before deductions) is                                                              $1,768.50
                     • The amount we deduct for Medicare Medical Insurance is                                                   $135.50
                       (If you did not have Medicare as of November 16, 2018,
                   j or if someone else pays your premium, we show $0.00.)                                                                     1

                   h • 'Fhecmrount-we-deduct-for·yonr..Medicare-Prescription Brug Plan-is - - ·                                _;. $7-8.60-   .J
     -; "                                                                                                                                      '
                                                                                                                                               ;•
 ·1                ;   (We will notify you ifthe amount changes in 2019. If you did not elect
- .....
,;,_:~'
                       withholding as of November 1, 2018, we show $0.00.)
                     • The amount we deduct for voluntary Federal tax withholding is                                               ~
                       (If you did not elect voluntary tax withholding as of
          ..,..
        ...,._t-.-
                       November 16, 2018, we show $0.00.)
           ~
       " ...
IL....' -
                   . • .After we take any other deductions, yo:u will receive
                    ~~,;..
                                                                                                                               $1,554.40
~                     on or about January 3, 2019.

                                            If you disagree with any of these amounts, you must write to us within 60 days fr;om the
                                            date you receive this letter. Or visit www.ssa.gov/non-medicallappeal to appeal online.
                                            We would be happy to review the amounts.

                     ..                     If you receive a paper check and want to switch to an electronic payment, please visit the
                                            Department of the Treasury's Go Direct website at www.godirect.org online.


  ~                     -
                                            What HI Have Questions?
